DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9 February 2022 has been entered.

Response to Amendment
In the Applicant’s reply of 9 February 2022, the specification and claims were amended. Based on these amendments, the specification objection and the rejection under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13 recites that the insert forms “a second sidewall portion of the footwear sole”. Claim 13 later recites that the insert forms “a portion of the e.g., by referring to the second sidewall portion both times.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,193,240 (“Salpietro”) in view of U.S. Patent No. 5,453,230 (“McClellan”).
Regarding claim 13, Salpietro discloses a method of making an article of footwear having a direct attach sole (see Figures 1-3), the method comprising:
positioning an insert (the body 12; see Figure 1 and column 2, lines 40-44) in a mold cavity of a mold (see Figure 1) having a first molding surface (any of the surfaces defining the bottoms of the regions 8-10; see Figure 1 and column 2, lines 25-30) see Id.; the regions 8-10 are tread regions), and a second molding surface (any of the surfaces that contact the material 18; see Figure 3 and column 3, lines 9-11) forming a first sidewall portion of the footwear sole (see Id.; the material 18 forms the intersole);
injecting a composition into the mold cavity containing the insert (see Figure 3 and column 3, lines 9-11, particularly the material 18); and
positioning a footwear upper at the mold cavity (see Figure 3), wherein the footwear upper is positioned such that the composition engages with the footwear upper to form the article of footwear having the insert (see Figure 3 and column 3, lines 9-11).
Salpietro does not explicitly disclose that the body 12 (i.e., the insert) forms a portion of the footwear sole sidewall. However, Salpietro does disclose that “the shaped body 12 can be made from a transparent material, thus enabling the colour [of the liquid in the hollow chamber 15] to be seen also through the side wall of the shoe sole”. See column 3, lines 19-34, and Figure 3. This indicates that the body 12 must form a portion of the footwear sole sidewall. Otherwise, making the body 12 transparent could not result in the liquid in the chamber 15 being visible through the side wall of the shoe sole.
Salpietro does not disclose the composition of the material 18 and, therefore, does not disclose that the material 18 is a polymeric foam composition. However, using a polymeric foam composition to form a midsole is well known in the art. For example, see lines 36-50 in column 5, Figures 7 and 9, and claim 1 of McClellan. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a polymeric foam composition for the material 18 of Salpietro since McClellan indicates that a foam-forming polymer material is suitable for 
Salpietro does not disclose a mask that contacts both the insert and the second molding surface allowing the insert to form a second sidewall portion of the footwear sole, with the polymeric foam composition being injected into the mold cavity containing the mask.
McClellan discloses a self-releasing securing device 36 for gripping an insert 26 in the form of an air bladder. See Figure 2 and lines 43-56 in column 4. The securing device 36 is also in contact with an inner side wall 34 of a mold bottom 30. See Figure 2 and lines 60-64 in column 4. The insert 26 forms a sidewall portion of a footwear sole. See Figures 9 and 10 and lines 12-15 and 20-27 in column 4. A foam-forming fluid 50 is introduced into a mold cavity containing the securing device 36 and the insert 26. See Figure 7 and lines 36-50 in column 5. The securing device 36 prevents the insert 26 from being damaged or distorted during molding. See lines 37-67 in column 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a self-releasing securing device with the body 12 of Salpietro to protect the body 12 from being damaged or distorted during molding, as taught by McClellan. In addition, as discussed above, the body 12 forms a portion of the footwear sole sidewall and can be made transparent to allow a user to see through the sidewall. Using the securing device would prevent the polymeric foam composition from covering the transparent portions. See Figures 9 and 10 of McClellan.

claim 14, the body 12 of Salpietro would constitute an airbag before the chamber 15 is filled with liquid. Alternatively, it is well known in the art to provide an article of footwear with an insert in the form of an airbag. See the insert 26 of McClellan, which is in the form of an air bladder. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that an airbag could be used in place of, or in addition to, the body 12 and liquid-filled chamber 15 of Salpietro if desired. This would represent a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B).

Regarding claim 15, modified Salpietro discloses:
prior to injecting the polymeric foam composition, injecting a first polymeric composition into the mold cavity (see Figure 1 and column 2, lines 25-30, of Salpietro where material is injected into regions 8-10; the step shown in Figure 1 occurs before the step shown in Figure 3; see column 1, lines 62-68), wherein the first polymeric composition contacts the first molding surface (see Figure 1); andPage 2 of 74834-5948-1291 viApplication No. 16/424,072Attorney Docket No. 328478/180012US02Response Filed 11/09/2020Reply to Office Action of: 09/09/2020
positioning the first molding surface relative to the insert such that the first polymeric composition contacts the insert (see Figure 2 of Salpietro).

Regarding claim 16, modified Salpietro discloses wherein the first molding surface moves to position the first molding surface relative to the insert (see Figures 1 and 2 and column 2, lines 51-55, of Salpietro).

claim 17, as discussed in the rejection of claim 16, Salpietro discloses moving a molding surface to position the surface relative to an insert. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the insert could be moved instead. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).

Regarding claim 18, modified Salpietro discloses wherein the positioning of the insert in the mold cavity comprises:
securing the insert to a platen with, in part, the mask (see Figure 2 and lines 60-64 in column 4 of McClellan, particularly the groove 38 and tongue 42); and
positioning the platen having the insert secured thereon in the mold cavity (see Figures 1-3 of Salpietro).

Regarding claim 20, modified Salpietro discloses decoupling the insert from a platen subsequent to positioning the first molding surface relative to the insert (see Figures 2 and 3 of Salpietro, particularly the removal of the plate 5 between these steps) such that the first polymeric composition contacts the insert prior to injecting the polymeric foam composition (see Figures 2 and 3).

claim 21, modified Salpietro discloses wherein the injecting of the first polymeric composition injects the first polymeric composition through a first runner of the mold (see Figure 1 of Salpietro) and the injecting of the polymeric foam composition injects the polymeric foam composition through a second runner of the mold (see Figure 3 of Salpietro).

Regarding claim 22, modified Salpietro discloses wherein the second runner has a port on the second molding surface that is between the insert and the footwear upper during the injecting of the polymeric foam composition (see Figure 3 of Salpietro). Modified Salpietro does not disclose wherein the first runner has a port on the second molding surface that is between the first molding surface and the insert during injecting of the first polymeric composition. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the runners delivering material to regions 8-10 in Figure 1 of Salpietro could be repositioned so as to connect to these regions from the side rather than below. This change would not have affected how the mold functions. Further, note the runner delivering the material 18 from the side in Figure 3 of Salpietro. See also MPEP 2144.04(VI)(C), which discusses In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.).


claim 23, please see the rejections of claims 13, 15, 16, 18, and 20.
Regarding the limitation “wherein the polymeric foam composition contacts the first polymeric composition, the insert, and at least the second molding surface”, see Figure 3 of Salpietro.
Regarding the limitation “moving the first molding surface such that the polymeric foam composition engages with the footwear upper and secures the footwear sole with the footwear upper”, see Figures 2 and 3 of Salpietro.
Regarding the limitation “wherein the footwear sole comprises the first polymeric composition, the insert, and the polymeric foam composition”, see Figure 3 of Salpietro.
With respect to the platen retaining the insert and mask, see the corresponding language of claim 18 and the rejection thereof. With respect to the mask contacting the second molding surface, see the corresponding language of claim 13 and the rejection thereof. With respect to the insert forming a portion of the sidewall of the footwear sole, see the corresponding language of claim 13 and the rejection thereof. With respect to removing the platen from the mold cavity while maintaining the insert in contact with the first polymeric composition, see the corresponding language of claim 20 and the rejection thereof.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 19 recites that securing the insert comprises magnetically coupling the mask with the platen. McClellan discloses a mechanical connection. Specifically, the securing device 36 is connected to the mold bottom 30 using a groove 38 and tongue 42. See Figure 2 and lines 60-64 in column 4. McClellan fails to disclose a magnetic coupling, as required by claim 19. The remaining prior art also fails to disclose or suggest such a feature. Furthermore, the prior art fails to provide evidence that mechanical and magnetic couplings are known substitutes for one another in the context of coupling a mask to a platen.

Response to Arguments
Applicant’s arguments regarding Salpietro have been fully considered, but they are not persuasive. In this particular context, given that Salpietro specifically states that the body 12 can be made from a transparent material to enable the color of the liquid in the chamber 15 to be seen through the sidewall of the shoe sole, the lack of a statement that the material 18 would also need to be transparent indicates that the body 12 is not fully covered by the material 18 from the side, i.e., the body 12 forms part of the sidewall of the sole.
Applicant’s arguments with respect to Chi have been considered but are moot because the new ground of rejection does not rely on Chi. See above.
Applicant's arguments regarding the rejection of claim 23 have been fully considered, but they are not persuasive. Even if some of the limitations of claim 23 are 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726